DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended Specification, amended Drawings, amended Claims, and arguments/remarks, filed 5/24/2021 in response to Office Action (non-final rejection) mailed 2/23/2021. 
Claims 1-8 were previously pending. With Applicant’s filing of 5/24/2021 Claim 1 is amended and Claims 2-8 are as previously presented. Presently Claims 1-8 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Specification was previously objected to for minor informalities. In light of Applicant’s amendment, this objection is withdrawn.
The Drawings were previously objected to for minor informalities. In light of Applicant’s amendment, this objection is withdrawn.
Claims 1-8 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 5/24/2021, with respect to Claims 1-8 have been fully considered and are persuasive.  The prior art rejections of Claims 1-8 are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Atty. Randy M. Braegger on 8/3/2021. “I approve entry of an examiner amendment to the Clean Version of the Substitute Specification filed on July 16, 2019 at page 3, line 8 to replace the phrase, "to open the inflow channel" with the phrase "to open the outflow channel", which amendment is similar to the amendment to claim 1 made in a Response filed on May 24, 2021.  As indicated in the Office Action dated February 23, 2021 and as reiterated by the Examiner in the Examiner-initiated telephone interview conducted on August 3, 2021, the amendment to claim 1 is supported by FIG. 3 and the Detailed Description section of the specification.  The amendment approved today to amend the one phrase of the Summary section of the specification is similarly supported by the original application and is made for consistency with the remainder of the application.  Thus, the amendment approved today does not raise any issues under 35 U.S.C. 112(a).”
The Examiner concurs.
The application has been amended as follows: 
Substitute Specification (Clean Version) filed 7/16/2019, page 3 line 8:
portion, to open the outflow channel; and

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations for when the closing plug is positioned in the open state a space occupied by the plug body in the closed state is unoccupied by any structure of the cap, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 2-8 are allowable as depending from an allowable base claim. 
A close prior art reference of record Yoshida discloses a puncture repair fluid container apparatus, the apparatus comprising a liquid agent container body comprising a holding portion holding a puncture repair liquid, and a neck with opening portion disposed at one end of the holding portion. The apparatus further includes a cap that mounts to the opening portion and is formed with an inflow channel and an outflow channel. Figure 3 depicts the outflow channel includes a straight portion and a branch portion, the straight portion including an open end opening toward inside the container body and a closed end being terminated inside the cap, and the branch portion including a communicating end communicating with an intermediate area of the straight portion and an open end opening toward the container exterior. Yoshida does not disclose when the closing plug is positioned in the open state a space occupied by the plug body in the closed state is unoccupied by any structure of the cap
A close prior art reference of record Nakao discloses an apparatus for tire repair fluid collection that may also be used for repairing tires, the apparatus comprising a closed end of the straight portion including a through-hole penetrating the cap from the closed end to a cap surface in an extending direction of the straight portion (Figs. 4A, 4B). The apparatus further comprises a closing plug having a shape for blocking the straight portion is slidably inserted to the straight portion, the closing plug including a projection portion projecting toward and through the closed end of the straight portion; the puncture repair liquid holding container has a structure switchable between a closed state in which the closing plug is positioned on the branch portion or closer to the open end of the straight portion than the branch portion, to close the outflow channel and an open state in which the closing plug is positioned closer to the closed end of the straight portion than the branch portion, to open the outflow channel. Nakao does not disclose when the closing plug is positioned in the open state a space occupied by the plug body in the closed state is unoccupied by any structure of the cap.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1743